United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2582
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Willie Perkins, also known as           *
Uncle Boo,                              * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 23, 2008
                                Filed: May 15, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Acknowledging that he was subject to the career-offender sentencing guideline,
see U.S.S.G. § 4B1.1, Willie Perkins pleaded guilty to distributing cocaine base after
having previously been convicted of one or more felony drug offenses, in violation
of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 851. The district court1 granted a 15%
substantial-assistance reduction pursuant to the government’s motion, see 18 U.S.C.
§ 3553(e); U.S.S.G. § 5K1.1, calculated an advisory guidelines imprisonment range

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
of 223-278 months, and sentenced Perkins to 223 months in prison and 8 years of
supervised release. On appeal, his counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that Perkins’s criminal
history was overstated because of the career-offender enhancement, making the
sentence unreasonable. In his pro se supplemental brief, Perkins argues that his plea
was not intelligent because he did not understand the career-offender enhancement,
and that his counsel was ineffective.

       Perkins may not challenge his guilty plea in this direct appeal because he did
not move in the district court to withdraw his guilty plea. See United States v.
Villareal-Amarillas, 454 F.3d 925, 932 (8th Cir. 2006), cert. denied, 127 S. Ct. 989
(2007). Any ineffective-assistance claims should be raised in collateral proceedings.
See United States v. Cook, 356 F.3d 913, 919-20 (8th Cir. 2004).

       We conclude that Perkins’s sentence, which was within the advisory guidelines
range, is not unreasonable. We presume that a sentence within the advisory guideline
range is reasonable, see United States v. Harris, 493 F.3d 928, 932 (8th Cir. 2007)
(court of appeals accords sentence within advisory Guidelines range presumption of
reasonableness), cert. denied, 128 S. Ct. 1263 (2008). The record demonstrates that
the court considered Perkins’s history and characteristics, and specifically discussed
the nature and circumstances of his career-offender predicate offenses. Nothing in the
record suggests that the court misapplied the 18 U.S.C. § 3553(a) factors. See Harris,
493 F.3d at 932.

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm. We grant counsel
leave to withdraw, subject to the conditions that counsel promptly comply with the
requirements of Part V of this Court’s Plan to Implement the Criminal Justice Act by
advising Perkins of the procedures for filing a petition for writ of certiorari pro se, and



                                           -2-
that counsel also advise Perkins of the procedures for filing a petition for rehearing
pro se.
                       ______________________________




                                         -3-